Exhibit 10.15

March 1, 2011

Employee Name

Address

City, State ZIP

Dear EE:

Pursuant to the Lumos Networks Corp. 2011 Equity and Cash Incentive (the
“Plan”), the Plan’s administrative committee (the “Committee”) hereby grants xxx
shares of Restricted Stock, par value $.01 (“Award”). This Award is subject to
the applicable terms and conditions of the Plan, which are incorporated herein
by reference, and in the event of any contradiction, distinction or difference
between this letter and the terms of the Plan, the terms of the Plan will
control. All capitalized terms used herein have the meanings set forth herein or
in the Plan, as applicable.

Subject to your continued employment with the Company and its Subsidiaries, your
Award will fully vest and become non-forfeitable as of March 10, 2015 (“Vesting
Date”).

The following enhanced vesting provisions shall also apply to your Award shares
in the event your employment with the Company and its Subsidiaries terminates
under the circumstances described below before your Award shares become vested.

 

  •  

In the event the Company terminates your employment with the Company and its
Subsidiaries involuntarily and without Cause in contemplation of or within nine
(9) months after a Change in Control, as defined in the Plan, then your entire
Award will fully vest and become non-forfeitable immediately prior to your
Termination Date. Your employment will be considered to have been terminated “in
contemplation of” a Change in Control only if the Company makes a public
announcement or files a report or proxy statement with the Securities and
Exchange Commission disclosing a transaction or series of transactions which, if
completed, would constitute a Change in Control and your employment is
terminated by the Company without Cause during the period beginning with such
announcement or filing and ending on the earlier of (x) the date that the Board,
acting in good faith, adopts a resolution stating that the transaction or series
of transactions been abandoned or (y) the date that such transaction or series
of transactions are completed. You will not be entitled to receive this enhanced
vesting if your employment terminates on account of your death, disability,
retirement, termination by the Company for Cause or your voluntary resignation
for whatever reason.

 

  •  

In the event the Company terminates your employment with the Company and its
Subsidiaries involuntarily and without Cause other than in contemplation of or
within nine (9) months after a Change in Control, as defined in the Plan, then
your Award will fully vest and become non-forfeitable immediately prior to your
Termination Date with respect to 25% of your Award shares for each full year of
your continued employment with the Company and its Subsidiaries subsequent to
date of this grant. You will not be entitled to receive this enhanced vesting if
your employment terminates on account of your death, disability, retirement,
termination by the Company for Cause or your voluntary resignation for whatever
reason.



--------------------------------------------------------------------------------

By accepting this Award, you agree upon grant of your Award to be bound by the
following confidentiality and non-solicitation restrictions:

Confidentiality

You understand and acknowledge that during your employment with the Company, you
have been and will be making use of, acquiring or adding to the Company’s
Confidential Information (as defined below). In order to protect the
Confidential Information, you will not, during your employment with the Company
or at any time thereafter, in any way utilize any of the Confidential
Information except in connection with your employment by the Company. You will
not at any time use any Confidential Information for your own benefit or the
benefit of any person except the Company. At the end of your employment with the
Company, you will surrender and return to the Company any and all Confidential
Information in your possession or control, as well as any other Company property
that is in your possession or control. The term “Confidential Information” shall
mean any information that is confidential and proprietary to the Company,
including but not limited to the following general categories: (a) trade
secrets; (b) lists and other information about current and prospective
customers; (c) plans or strategies for sales, marketing, business development,
or system build-out; (d) sales and account records; (e) prices or pricing
strategy or information; (f) current and proposed advertising and promotional
programs; (g) engineering and technical data; (h) the Company’s methods,
systems, techniques, procedures, designs, formula, inventions and know-how;
(i) personnel information; (j) legal advice and strategies; and (k) other
information of a similar nature not known or made available to the public or the
Company’s competitors. “Confidential Information” shall also include any such
information that you may prepare or create during your employment with the
Company, as well as such information that has been or may be created or prepared
by others. This promise of confidentiality is in addition to any common law or
statutory rights of the Company to prevent disclosure of its trade secrets
and/or Confidential Information.

Non-Solicitation

While you are employed by the Company and for one (1) year after your
Termination Date, you will not, directly or indirectly, solicit or encourage any
employee of the Company to terminate employment with the Company; hire, or cause
to be hired, for any employment by a Competitor, any person who within the
preceding 12 month period has been employed by the Company, or assist any other
person, firm, or corporation to do any of the foregoing acts. Additionally,
while you are employed by the Company and for one (1) year after your
Termination Date, you will not, directly or indirectly, sell, attempt to sell,
provide or attempt to provide, any wireless or wireline telecommunication
services, including but not limited to internet services, to any person or
entity who was a customer or an actively sought prospective customer of the
Company, at any time during the Executive’s employment with the Company.

In the event you breach any of foregoing confidentiality or non-solicitation
restrictions, in addition to any contractual or common law right the Company may
have against you, you will waive and forfeit any and all rights to any further
benefits under this letter or under the Plan and you will repay the Company for
any benefit you may have already received under this letter or under the Plan.

Taxes

Under the Internal Revenue Code (the “Code”), your restricted stock grant is
taxed as ordinary income when the shares fully vest. Upon vesting of your stock,
you will be required to pay applicable withholding tax on the stock’s value
prior to the stock being transferred to you by making payment directly to Lumos
Networks by a personal check. You may be eligible to make a Section 83(b)
election to accelerate recognition of the income from this award. You should
seek advice from a qualified tax advisor immediately if you are considering this
election.



--------------------------------------------------------------------------------

Dividends

Prior to the vesting of your restricted stock, you will be eligible to receive
any dividends that are declared. Any applicable dividend checks will be mailed
to your address of record. Dividends that you receive on restricted stock are
treated as ordinary income (compensation) and not as dividend income. Lumos
Networks Corp. will include these payments on your W-2 Wage Statement. If they
also are reported on a Form 1099-DIV, Dividends and Distributions, you should
list them on Schedule B (Form 1040), with a statement that they have been
included as wages on your W-2. Do not include them in the total dividends
received. You should consider reviewing page 13 of IRS Publication 525, “Taxable
and Non-Taxable Income” for specific instructions on this issue.

Please contact your tax advisor if you have questions on these tax related
issues.

Other Provisions

The Company may impose any additional conditions or restrictions on the Award or
the exercise of the Award as it deems necessary or advisable to ensure that all
rights granted under the Plan satisfy the requirements of applicable securities
laws. The Company shall not be obligated to issue or deliver any shares if such
action violates any provision of any law or regulation of any governmental
authority or national securities exchange.

The Committee may amend the terms of this Award to the extent it deems
appropriate to carry out the terms of the Plan. The construction and
interpretation of any provision of this Award or the Plan shall be final and
conclusive when made by the Committee.

Nothing in this letter shall confer on you the right to continue in the service
of the Company or its Subsidiaries or interfere in any way with the right of the
Company or its Subsidiaries to terminate your service at any time, which rights
shall be subject to the terms and conditions of any applicable employment
agreement or other contractual relationship between you and the Company, if such
agreement or other relationship exists.

Please sign and return a copy of this agreement to Joe Leigh, Vice President
Human Resources, designating your approval of this letter. This acknowledgement
must be returned within thirty (30) days; otherwise, the Award will lapse and
become null and void. Your signature will also acknowledge that you have
received and reviewed the Plan and that you agree to be bound by the applicable
terms of this letter and the Plan.

 

Very truly yours, LUMOS NETWORKS CORP. By:  

 

  Mike Moneymaker   President

ACKNOWLEDGED AND ACCEPTED

 

Dated:  

 